Exhibit 10.42

EXECUTION

AMENDMENT NUMBER SIXTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC HOLDINGS, LLC and PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER SIXTEEN (this “Amendment Number Sixteen”) is made this
24th day of July, 2014 (the “Effective Date”) among PENNYMAC CORP. and PENNYMAC
HOLDINGS, LLC f/k/a PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC (each, a
“Seller” and jointly and severally, the “Seller” or “Sellers”), PENNYMAC LOAN
SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master
Repurchase Agreement, dated as of December 9, 2010, among Sellers, Servicer and
Buyer, as such agreement may be amended from time to time (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to extend the term of the facility as
more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of the Effective Date, the Agreement is
hereby amended as follows:

(a) Section 2 of the Agreement is hereby amended by adding the new definition of
“2014 First Extension Fee” in the appropriate alphabetical order to read as
follows:

“2014 First Extension Fee” shall have the meaning assigned to it in the Pricing
Side Letter.

(b) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it as follows:

“Termination Date” shall mean August 7, 2014 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”



--------------------------------------------------------------------------------

(c) Section 4(c) of the Agreement is hereby amended by adding the following
language at the end of such section:

“In connection with the extension of the Termination Date from July 24, 2014 to
August 7, 2014, Sellers agree to pay to Buyer an additional commitment fee for
the period beginning on July 24, 2014 through August 7, 2014, equal to the 2014
First Extension Fee, such payment to be made in Dollars, in immediately
available funds, without deduction, set off or counterclaim, to Buyer on or
prior to July 24, 2014. Buyer may, in its sole discretion, net all or any
portion of the 2014 First Extension Fee then due and payable from the proceeds
of any Purchase Price paid to any Seller. The 2014 First Extension Fee is and
shall be deemed to be fully earned and non-refundable as of July 24, 2014.”

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Sixteen (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

SECTION 3. Conditions Precedent. As a condition precedent to the effectiveness
of this Amendment Number Sixteen, Buyer shall have received from Sellers the
2014 First Extension Fee in immediately available funds, and without deduction,
set-off or counterclaim in accordance with Buyer’s Wire Instructions.

SECTION 4. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

SECTION 5. Binding Effect; Governing Law. This Amendment Number Sixteen shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER SIXTEEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 6. Counterparts. This Amendment Number Sixteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 7. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Sixteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

Amendment 16 REIT NPL MRA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Sixteen to be executed and delivered by their duly authorized officers as
of the date hereof.

 

PENNYMAC CORP. (Seller) By:   /s/   Pamela Marsh Name:   Pamela Marsh Title:  
Executive Vice President, Treasurer PENNYMAC HOLDINGS, LLC (Seller) By:   /s/  
Pamela Marsh Name:   Pamela Marsh Title:   Executive Vice President, Treasurer
PENNYMAC LOAN SERVICES, LLC, (Servicer) By:   /s/   Pamela Marsh Name:   Pamela
Marsh Title:   Executive Vice President, Treasurer CITIBANK, N.A. (Buyer and
Agent, as applicable) By:   /s/   Susan Mills Name:   Susan Mills Title:   Vice
President   Citibank, N.A.

 

Acknowledged: PENNYMAC MORTGAGE INVESTMENT TRUST By:   /s/   Pamela Marsh Name:
  Pamela Marsh Title:   Managing Director, Treasurer

 

Amendment Number Sixteen to Master Repurchase Agreement REIT-NPL